Citation Nr: 1521103	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

With regard to the Veteran's claim of entitlement to an increased rating for his PTSD, the record reflects that he had some outpatient treatment for this condition at the VAMC in late 2011 and 2012, however, the record contains records up to August 2011, and beginning in January 2013, but does not include the intervening records. Because a decision regarding the severity of the Veteran's PTSD cannot be made without these records, a remand is necessary to obtain them. 

The record reflects the Veteran has not undergone a medical evaluation specifically regarding the impact of his service-connected disabilities on his ability to work.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board notes that medical evidence in 2011 indicates that the Veteran was unemployable due to his PTSD, however the May 2013 VA examination opined the Veteran would be psychiatrically capable of maintaining either physical or sedentary employment at that time but it is possible that this level of functioning would be short-lived and would change depending on situational stressors.  The 2011 evidence and the 2013  examiner's conditional answer did not provide any additional evaluation or opinion regarding the Veteran's ability to maintain employment.  Therefore, the Board finds an examination is necessary to fully adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA treatment records for his PTSD for the period from August 2011 to January 2013.  Additionally, the RO should contact the Veteran and determine if he has received any treatment, private or VA, for his PTSD since his May 2013 VA examination, and if so, these records should be obtained.

2.  The RO should provide the Veteran with an appropriate VA examination conducted by a vocational rehabilitation specialist with respect to his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability would render him unable to secure or follow a substantially gainful occupation.  In ordering this impression, the examiner must acknowledge and take into account the Veteran's education, training and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


